     Case 1:19-cv-05516-DLC Document 133 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SIGNIFY NORTH AMERICA CORPORATION and :               19cv5516 (DLC)
SIGNIFY HOLDING B.V.,                  :
                                       :                   ORDER
                     Plaintiffs,       :
                                       :
          -v-                          :
                                       :
AXIS LIGHTING, INC.,                   :
                                       :
                     Defendant.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     An Order of November 25, 2020 denied defendant Axis

Lighting Inc.’s (“Axis”) November 20 request to compel

plaintiffs Signify North American Corporation and Signify

Holding B.V. (“Signify”) to produce additional licenses.           On

December 9, Axis filed a motion for reconsideration of the

denial this request.   Axis narrowed its request in the motion

for reconsideration to include only licenses to patents-in-suit.

     Signify has already agreed to produce over nine hundred

licenses for patents-in-suit, which constitutes over ninety

percent of the existing licenses.      Axis requests the remaining

ten percent.   The remaining ten percent contain confidentiality

provisions that would require Signify to notify third parties.

Signify has offered to produce a sample of ten of the remaining

licenses, which Axis has refused.      Axis has also refused to
     Case 1:19-cv-05516-DLC Document 133 Filed 12/11/20 Page 2 of 2




negotiate with Signify about a simplification of damages

discovery.   Accordingly, pursuant to Rules 1 and 26 of the

Federal Rules of Civil Procedure and considering principles of

proportionality, it is hereby

     ORDERED that Axis’ motion for reconsideration of the denial

of its request to compel Signify to produce additional licenses

is denied.



Dated:    New York, New York
          December 11, 2020
